TBS INTERNATIONAL PLC & SUBSIDIARIES                EXHIBIT 10.14
 
 



Date  7 January 2010












TSB INTERNATIONAL PUBLIC LIMITED COMPANY
as Guarantor




- and -




THE ROYAL BANK OF SCOTLAND plc
as Issuer










________________________________________________


GUARANTEE
________________________________________________




relating to a Guarantee Facility Agreement
dated 29 March 2007 as amended from time to time





--------------------------------------------------------------------------------




INDEX


 



Clause
 
Page
           
1
INTERPRETATION
1
2
GUARANTEE
1
3
LIABILITY AS PRINCIPAL AND INDEPENDENT DEBTOR
2
4
EXPENSES
2
5
ADJUSTMENT OF TRANSACTIONS
2
6
PAYMENTS
3
7
INTEREST
3
8
SUBORDINATION
3
9
ENFORCEMENT
4
10
REPRESENTATIONS AND WARRANTIES
4
11
UNDERTAKINGS
5
12
JUDGMENTS AND CURRENCY INDEMNITY
7
13
SET-OFF
7
14
SUPPLEMENTAL
7
15
ASSIGNMENT
8
16
NOTICES
8
17
INVALIDITY OF GUARANTEE FACILITY AGREEMENT
9
18
GOVERNING LAW AND JURISDICTION
9
 
execution page
11

 


 
 

--------------------------------------------------------------------------------

 


THIS GUARANTEE is made on 7 January 2010


BETWEEN


(1)  
TBS INTERNATIONAL PUBLIC LIMITED COMPANY, a company incorporated in Ireland with
registration number 476578 whose registered office is at Arthur Cox Building,
Earlsfort Centre, Earlsfort Terrace, Dublin 2, Ireland (the “Guarantor”); and

 
(2)  
THE ROYAL BANK OF SCOTLAND plc, a company incorporated in Scotland, acting
through its office at Shipping Business Centre, 5-10 Great Tower Street, London
EC3P 3HX (the “Issuer”, which expression includes its successors and assigns).

 
BACKGROUND


(A)  
By a guarantee facility agreement dated 29 March 2007 as amended by a
supplemental agreement dated 27 March 2009 and as further amended by a side
letter dated 31 December 2009 and made between (i) Argyle Maritime Corp., Caton
Maritime Corp., Dorchester Maritime Corp., Longwoods Maritime Corp., McHenry
Maritime Corp. and Sunswyck Maritime Corp. as joint and several Obligors and
(ii) the Issuer it was agreed that the Issuer would make available to the
Obligors a guarantee facility of up to US$84,000,000.

 
(B)  
By a supplemental agreement dated 7 January 2010 made between the same parties
to the Guarantee Facility Agreement and the Corporate Guarantor, the Guarantee
Facility Agreement was further amended (the “Supplemental Agreement”).

 
(C)  
The execution and delivery to the Issuer of this Guarantee is one of the
conditions precedent to the continuing availability of the guarantee facility
under the said Guarantee Facility Agreement.

 
IT IS AGREED as follows:


1  
INTERPRETATION

 
1.1  
Defined expressions.  Words and expressions defined in the Guarantee Facility
Agreement shall have the same meanings when used in this Guarantee unless the
context otherwise requires.

 
1.2  
Construction of certain terms.  In this Guarantee:

 
“bankruptcy” includes a liquidation, receivership or administration and any form
of suspension of payments, arrangement with creditors or reorganisation under
any corporate or insolvency law of any country;


“Guarantee Facility Agreement” means the guarantee facility agreement referred
to in Recital (A) as amended by the Supplemental Agreement and includes any
existing or future amendments or supplements, whether made with the Guarantor's
consent or otherwise.


1.3  
Application of construction and interpretation provisions of Guarantee Facility
Agreement. Clause 1.2 and 1.5 of the Guarantee Facility Agreement apply, with
any necessary modifications, to this Guarantee.

 
2  
GUARANTEE

 
2.1  
Guarantee and indemnity.  The Guarantor unconditionally and irrevocably:

 
(a)  
guarantees the due payment of all amounts payable by the Obligors under or in
connection with the Guarantee Facility Agreement and every other Finance
Document;

 
(b)  
undertakes to pay to the Issuer, on the Issuer's demand, any such amount which
is not paid by the Obligors when due and payable; and

 
(c)  
fully indemnifies the Issuer on its demand in respect of all claims, expenses,
liabilities and losses which are made or brought against or incurred by the
Issuer as a result of or in connection with any obligation or liability
guaranteed by the Guarantor being or becoming unenforceable, invalid, void or
illegal; and the amount recoverable under this indemnity shall be equal to the
amount which the Issuer would otherwise have been entitled to recover.

 
2.2  
No limit on number of demands.  The Issuer may serve more than one demand under
Clause 2.1.

 
3  
LIABILITY AS PRINCIPAL AND INDEPENDENT DEBTOR

 
3.1  
Principal and independent debtor.  The Guarantor shall be liable under this
Guarantee as a principal and independent debtor and accordingly it shall not
have, as regards this Guarantee, any of the rights or defences of a surety.

 
3.2  
Waiver of rights and defences.  Without limiting the generality of Clause 3.1,
the Guarantor shall neither be discharged by, nor have any claim against the
Issuer in respect of:

 
(a)  
any amendment or supplement being made to the Finance Documents;

 
(b)  
any arrangement or concession (including a rescheduling or acceptance of partial
payments) relating to, or affecting, the Finance Documents;

 
(c)  
any release or loss (even though negligent) of any right or Security Interest
created by the Finance Documents;

 
(d)  
any failure (even though negligent) promptly or properly to exercise or enforce
any such right or Security Interest, including a failure to realise for its full
market value an asset covered by such a Security Interest; or

 
(e)  
any other Finance Document or any Security Interest now being or later becoming
void, unenforceable, illegal or invalid or otherwise defective for any reason,
including a neglect to register it.

 
4  
EXPENSES

 
4.1  
Costs of preservation of rights, enforcement etc.  The Guarantor shall pay to
the Issuer on its demand the amount of all expenses incurred by the Issuer in
connection with any matter arising out of this Guarantee, including any advice,
claim or proceedings relating to this Guarantee.

 
4.2  
Fees and expenses payable under Guarantee Facility Agreement.  Clause 4.1 is
without prejudice to the Guarantor's liabilities in respect of the Obligors’
obligations under clause 14 of the Guarantee Facility Agreement (fees and
expenses) and under similar provisions of other Finance Documents.

 
5  
ADJUSTMENT OF TRANSACTIONS

 
5.1  
Reinstatement of obligation to pay.  The Guarantor shall pay to the Issuer on
its demand any amount which the Issuer is required, or agrees, to pay pursuant
to any claim by, or settlement with, a trustee in bankruptcy of an Obligor or of
another Security Party (or similar person) on the ground that the Guarantee
Facility Agreement, or a payment by an Obligor or of another Security Party, was
invalid or on any similar ground.

 
6  
PAYMENTS

 
6.1  
Method of payments.  Any amount due under this Guarantee shall be paid:

 
(a)  
in immediately available funds;

 
(b)  
to such account as the Issuer may from time to time notify to the Guarantor;

 
(c)  
without any form of set-off, cross-claim or condition; and

 
(d)  
free and clear of any tax deduction except a tax deduction which the Guarantor
is required by law to make.

 
6.2  
Grossing-up for taxes.  If the Guarantor is required by law to make a tax
deduction, the amount due to the Issuer shall be increased by the amount
necessary to ensure that the Issuer receives and retains a net amount which,
after the tax deduction, is equal to the full amount that it would otherwise
have received.

 
6.3  
Tax Credits.  The provisions of Clause 16.4 of the Guarantee Facility Agreement
shall apply to this Guarantee and in relation to any increased payments made by
the Guarantor under Clause 6.2 as if the same were set out in full herein with
the necessary changes.

 
7  
INTEREST

 
7.1  
Accrual of interest.  Any amount due under this Guarantee shall carry interest
after the second Business Day following the date on which the Issuer demands
payment of it until it is actually paid, unless interest on that same amount
also accrues under the Guarantee Facility Agreement.

 
7.2  
Calculation of interest.  Interest under this Guarantee shall be calculated and
accrue in the same way as interest under clause 6 of the Guarantee Facility
Agreement.

 
7.3  
Guarantee extends to interest payable under Guarantee Facility Agreement.  For
the avoidance of doubt, it is confirmed that this Guarantee covers all interest
payable under the Guarantee Facility Agreement, including that payable under
clause 6 of the Guarantee Facility Agreement.

 
8  
SUBORDINATION

 
8.1  
Subordination of rights of Guarantor.  All rights which the Guarantor at any
time has (whether in respect of this Guarantee or any other transaction) against
an Obligor, any other Security Party or their respective assets shall be fully
subordinated to the rights of the Issuer under the Finance Documents;  and in
particular, the Guarantor shall not:

 
(a)  
claim, or in a bankruptcy of any Obligor or any other Security Party prove for,
any amount payable to the Guarantor by an Obligor or any other Security Party,
whether in respect of this Guarantee or any other transaction;

 
(b)  
take or enforce any Security Interest for any such amount;

 
(c)  
claim to set-off any such amount against any amount payable by the Guarantor to
an Obligor or any other Security Party; or

 
(d)  
claim any subrogation or other right in respect of any Finance Document or any
sum received or recovered by the Issuer under a Finance Document.

 
9  
ENFORCEMENT

 
9.1  
No requirement to commence proceedings against Obligors.  The Issuer will not
need to commence any proceedings under, or enforce any Security Interest created
by, the Guarantee Facility Agreement or any other Finance Document before
claiming or commencing proceedings under this Guarantee.

 
9.2  
Conclusive evidence of certain matters.  However, as against the Guarantor:

 
(a)  
any judgment or order of a court in England or the Marshall Islands in
connection with the Guarantee Facility Agreement; and

 
(b)  
any statement or admission of an Obligor in connection with the Guarantee
Facility Agreement,

 
shall be binding and conclusive as to all matters of fact and law to which it
relates.


9.3  
Suspense account.  The Issuer may, for the purpose of claiming or proving in a
bankruptcy of an Obligor or any other Security Party, place any sum received or
recovered under or by virtue of this Guarantee on a separate suspense or other
interest bearing nominal account without applying it in satisfaction of the
Obligors’ obligations under the Guarantee Facility Agreement.

 
10  
REPRESENTATIONS AND WARRANTIES

 
10.1  
General.  The Guarantor represents and warrants to the Issuer as follows.

 
10.2  
Status.  The Guarantor is duly incorporated and validly existing under the laws
of Ireland.

 
10.3  
Corporate power.  The Guarantor has the corporate capacity, and has taken all
corporate action and obtained all consents necessary for it:

 
(a)  
to execute this Guarantee; and

 
(b)  
to make all the payments contemplated by, and to comply with this Guarantee.

 
10.4  
Consents in force.  All the consents referred to in Clause 10.3 remain in force
and nothing to the best of the Guarantor's knowledge and belief has occurred
which makes any of them liable to revocation.

 
10.5  
Legal validity.  This Guarantee constitutes the Guarantor's legal, valid and
binding obligations enforceable against the Guarantor in accordance with its
terms subject to any relevant insolvency laws affecting creditors' rights
generally and subject to any qualifications as to matters of law which are
specifically referred to in any legal opinion delivered to the Agent pursuant to
the Supplemental Agreement.

 
10.6  
No conflicts.  The execution by the Guarantor of this Guarantee and its
compliance with this Guarantee to which it is a party will not involve or lead
to a contravention of:

 
(a)  
any law or regulation in force at the date of this Guarantee; or

 
(b)  
the constitutional documents of the Guarantor; or

 
(c)  
any contractual or other obligation or restriction which is binding on the
Guarantor or any of its assets.

 
10.7  
No withholding taxes.  No tax is imposed in any jurisdiction in which the
Guarantor is ordinarily resident for tax by way of withholding or deduction on
any payment to be made under this Guarantee.

 
10.8  
No default.  To the knowledge of the Guarantor, no Event of Default or Potential
Event of Default has occurred and is continuing.

 
10.9  
Information.  All information which has been provided in writing by or on behalf
of the Guarantor to the Issuer in connection with any Finance Document was to
the best of the Guarantor's knowledge and belief true and not misleading as at
the time it was given; all audited and unaudited accounts which have been so
provided satisfied the requirements of Clause 11.4; and there has been no
material adverse change in the financial position or state of affairs of the
Guarantor from that disclosed in the latest of those accounts.

 
10.10  
No litigation.  No legal or administrative action involving the Guarantor has
been commenced or taken or, to the Guarantor's knowledge, is likely to be
commenced or taken which, in either case, would be likely to have a material
adverse effect on the Guarantor's financial position or profitability.

 
11  
UNDERTAKINGS

 
11.1  
General.  The Guarantor undertakes with the Issuer to comply with the following
provisions of this Clause 11 at all times during the Security Period, except as
the Issuer may otherwise permit.

 
11.2  
Information provided to be accurate.  All financial and other information which
is provided in writing by or on behalf of the Guarantor under or in connection
with this Guarantee will, to the best of the Guarantor's knowledge and belief,
be true and not misleading and will not omit any material fact or consideration
which, if disclosed, would reasonably be expected to adversely affect the
decision of a person considering whether to enter into the Supplemental
Agreement.

 
11.3  
Provision of financial statements.  The Guarantor will send to the Issuer:

 
(a)  
as soon as possible, but in no event later than 120 days after the end of each
financial year of the Guarantor, the annual audited accounts of the Guarantor
and its consolidated subsidiaries;

 
(b)  
as soon as possible, but in no event later than 30 days after the end of each
quarter in each financial year of the Guarantor the unaudited consolidated
accounts of the Guarantor and its consolidated subsidiaries which are certified
as to their correctness by its chief financial officer; and

 
(c)  
together with the accounts specified in paragraph (b) above, a compliance
certificate in the form set out in Schedule 4 of the Guarantee Facility
Agreement executed by the chief financial officer of the Guarantor confirming
the Financial Covenants set out in Schedule 3 of the Guarantee Facility
Agreement have been complied with during each financial quarter.

 
11.4  
Form of financial statements.  All accounts (audited and unaudited) delivered
under Clause 11.3 will:

 
(a)  
be prepared in accordance with all applicable laws and generally accepted
accounting principles of the U.S.A. consistently applied;

 
(b)  
give a true and fair view of the financial condition of the Guarantor and its
subsidiaries at the date of those accounts and of their profit for the period to
which those accounts relate; and

 
(c)  
fully disclose or provide for all significant liabilities of the Guarantor and
its subsidiaries.

 
11.5  
Shareholder and creditor notices.  The Guarantor will send the Issuer, at the
same time as they are despatched, copies of all communications which are
despatched to the Guarantor's shareholders or creditors or any class of them.

 
11.6  
Consents.  The Guarantor will maintain in force and promptly obtain or renew,
and will promptly send certified copies to the Issuer of, all consents required:

 
(a)  
for the Guarantor to perform its obligations under this Guarantee;

 
(b)  
for the validity or enforceability of this Guarantee;

 
and the Guarantor will comply with the terms of all such consents.


11.7  
Further assurance.  The Guarantor will:

 
(a)  
at its own cost, do all that it reasonably can to ensure that this Guarantee
validly creates the obligations which it purports to create; and

 
(b)  
without limiting the generality of paragraph (a) above, at its own cost,
promptly register, file, record or enrol this Guarantee with any applicable
court or authority, pay any applicable stamp, registration or similar tax in
respect of this Guarantee, give any notice or take any other step which may be
or become necessary or desirable for this Guarantee to be valid, enforceable or
admissible in evidence.

 
11.8  
Notification of litigation.  The Guarantor will provide the Issuer with details
of any legal or administrative action involving the Guarantor promptly upon
becoming aware of the same where such legal or administrative action might, if
adversely determined, have a material adverse effect on the ability of the
Guarantor to perform its obligations under this Guarantee.

 
11.9  
Notification of default.  The Guarantor will notify the Issuer as soon as the
Guarantor becomes aware of:

 
(a)  
the occurrence of an Event of Default or a Potential Event of Default; or

 
(b)  
any matter which indicates that an Event of Default or a Potential Event of
Default may have occurred and is continuing;

 
and will thereafter keep the Issuer fully up-to-date with all developments.


11.10  
Maintenance of status.  The Guarantor will maintain its separate corporate
existence under the laws of Ireland.

 
11.11  
No disposal of assets, change of business.  The Guarantor will not:

 
(a)  
transfer, lease or otherwise dispose of all or a substantial part of its assets,
whether by one transaction or a number of transactions, whether related or not
except in the usual course of its trading operations; or

 
(b)  
make any substantial change to the nature of its business from that existing at
the date of this Guarantee.

 
11.12  
No merger etc.  The Guarantor shall not, and shall procure that none of its
subsidiaries will, enter into any form of merger, sub-division, amalgamation or
other reorganisation.

 
11.13  
Chief Executive Office.  The Guarantor will maintain is chief executive office,
and keep its corporate documents and records, at Arthur Cox Building, Earlsfort
Centre, Earlsfort Terrace, Dublin 2, Ireland.

 
12  
JUDGMENTS AND CURRENCY INDEMNITY

 
12.1  
Judgments relating to Guarantee Facility Agreement.  This Guarantee shall cover
any amount payable by the Obligors under or in connection with any judgment
relating to the Guarantee Facility Agreement.

 
12.2  
Currency indemnity.  In addition, clause 15.4 (currency indemnity) of the
Guarantee Facility Agreement shall apply, with any necessary adaptations, in
relation to this Guarantee.

 
13  
SET-OFF

 
13.1  
Application of credit balances.  The Issuer may without prior notice following
the occurrence of an Event of Default which is continuing:

 
(a)  
apply any balance (whether or not then due) which at any time stands to the
credit of any account in the name of the Guarantor at any office in any country
of the Issuer in or towards satisfaction of any sum then due from the Guarantor
to the Issuer under this Guarantee; and

 
(b)  
for that purpose:

 
(i)  
break, or alter the maturity of, all or any part of a deposit of the Guarantor;

 
(ii)  
convert or translate all or any part of a deposit or other credit balance into
Dollars;

 
(iii)  
enter into any other transaction or make any entry with regard to the credit
balance which the Issuer considers appropriate.

 
13.2  
Existing rights unaffected.  The Issuer shall not be obliged to exercise any of
its rights under Clause 13.1; and those rights shall be without prejudice and in
addition to any right of set-off, combination of accounts, charge, lien or other
right or remedy to which the Issuer is entitled (whether under the general law
or any document).

 
14  
SUPPLEMENTAL

 
14.1  
Continuing guarantee.  This Guarantee shall remain in force as a continuing
security at all times during the Security Period.

 
14.2  
Rights cumulative, non-exclusive.  The Issuer's rights under and in connection
with this Guarantee are cumulative, may be exercised as often as appears
expedient and shall not be taken to exclude or limit any right or remedy
conferred by law.

 
14.3  
No impairment of rights under Guarantee.  If the Issuer omits to exercise,
delays in exercising or invalidly exercises any of its rights under this
Guarantee, that shall not impair that or any other right of the Issuer under
this Guarantee.

 
14.4  
Severability of provisions.  If any provision of this Guarantee is or
subsequently becomes void, illegal, unenforceable or otherwise invalid, that
shall not affect the validity, legality or enforceability of its other
provisions.

 
14.5  
Guarantee not affected by other security.  This Guarantee shall not impair, nor
be impaired by, any other guarantee, any Security Interest or any right of
set-off or netting or to combine accounts which the Issuer may now or later hold
in connection with the Guarantee Facility Agreement.

 
14.6  
Guarantor bound by Guarantee Facility Agreement.  The Guarantor agrees with the
Issuer to be bound by all provisions of the Guarantee Facility Agreement which
are applicable to the Security Parties in the same way as if those provisions
had been set out (with any necessary modifications) in this Guarantee.

 
14.7  
Applicability of provisions of Guarantee to other rights.  Clauses 3 and 17
shall also apply to any right of set-off or netting or to combine accounts which
the Guarantor creates by an agreement entered into at the time of this Guarantee
or at any later time (notwithstanding that the agreement does not include
provisions similar to Clauses 3 and 17), being an agreement referring to this
Guarantee.

 
14.8  
Third party rights.  A person who is not a party to this Guarantee has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy
the benefit of any term of this Guarantee.

 
15  
ASSIGNMENT

 
15.1  
Assignment by Issuer.  The Issuer may assign its rights under and in connection
with this Guarantee to the same extent as it may assign its rights under the
Guarantee Facility Agreement.

 
16  
NOTICES

 
16.1  
Notices to Guarantor.  Any notice or demand to the Guarantor under or in
connection with this Guarantee shall be given by letter or fax at:

 
Arthur Cox Building
Earlsfort Centre
Earlsfort Terrace
Dublin 2, Ireland


 
Fax No:  + 353 1 618 0618



with a copy to:


c/o TBS Shipping Services Inc.
612 E. Grassy Sprain Road
Yonkers, NY 10710
USA


Fax No: + 1 914 961 5121


or to such other address which the Guarantor may notify to the Issuer.


16.2  
Application of certain provisions of Guarantee Facility Agreement.  Clauses
22.3, 22.4 and 22.5 of the Guarantee Facility Agreement apply to any notice or
demand under or in connection with this Guarantee.

 
16.3  
Validity of demands.  A demand under this Guarantee shall be valid
notwithstanding that it is served:

 
(a)  
on the date on which the amount to which it relates is payable by the Obligors
under the Guarantee Facility Agreement;

 
(b)  
at the same time as the service of a notice under clause 13.2 (events of
default) of the Guarantee Facility Agreement;

 
and a demand under this Guarantee may refer to all amounts payable under or in
connection with the Guarantee Facility Agreement without specifying a particular
sum or aggregate sum.


16.4  
Notices to Issuer.  Any notice to the Issuer under or in connection with this
Guarantee shall be sent to the same address and in the same manner as notices to
the Issuer under the Guarantee Facility Agreement.

 
17  
INVALIDITY OF GUARANTEE FACILITY AGREEMENT

 
17.1  
Invalidity of Guarantee Facility Agreement.  In the event of:

 
(a)  
the Guarantee Facility Agreement now being or later becoming, with immediate or
retrospective effect, void, illegal, unenforceable or otherwise invalid for any
other reason whatsoever, whether of a similar kind or not; or

 
(b)  
without limiting the scope of paragraph (a), a bankruptcy of an Obligor, the
introduction of any law or any other matter resulting in an Obligor being
discharged from liability under the Guarantee Facility Agreement, or the
Guarantee Facility Agreement ceasing to operate (for example, by interest
ceasing to accrue);

 
this Guarantee shall cover any amount which would have been or become payable
under or in connection with the Guarantee Facility Agreement if the Guarantee
Facility Agreement had been and remained entirely valid, legal and enforceable,
or that Obligor had not suffered bankruptcy, or any combination of such events
or circumstances, as the case may be, and that Obligor had remained fully liable
under it for liabilities whether invalidly incurred or validly incurred but
subsequently retrospectively invalidated;  and references in this Guarantee to
amounts payable by the Obligors under or in connection with the Guarantee
Facility Agreement shall include references to any amount which would have so
been or become payable as aforesaid.


17.2  
Invalidity of Finance Documents.  Clause 17.1 also applies to each of the other
Finance Documents to which the Obligor are a party.

 
18  
GOVERNING LAW AND JURISDICTION

 
18.1  
English law.  This Guarantee and any non-contractual obligations arising out of
or in connection with it shall be governed by, and construed in accordance with,
English law.

 
18.2  
Exclusive English jurisdiction.  Subject to Clause 18.3, the courts of England
shall have exclusive jurisdiction to settle any disputes which may arise out of
or in connection with this Guarantee.

 
18.3  
Choice of forum for the exclusive benefit of the Issuer.  Clause 18.2 is for the
exclusive benefit of the Issuer, which reserves the rights:

 
(a)  
to commence proceedings in relation to any matter which arises out of or in
connection with this Guarantee in the courts of any country other than England
and which have or claim jurisdiction to that matter; and

 
(b)  
to commence such proceedings in the courts of any such country or countries
concurrently with or in addition to proceedings in England or without commencing
proceedings in England.

 
The Guarantor shall not commence any proceedings in any country other than
England in relation to a matter which arises out of or in connection with this
Guarantee.


18.4  
Process agent.  The Guarantor irrevocably appoints Curtis Davis Garrard LLP at
its registered office for the time being, presently at Waterview House,
Roundwood Avenue, Stockley Park, Uxbridge UB11 1AU, to act as its agent to
receive and accept on its behalf any process or other document relating to any
proceedings in the English courts which are connected with this Guarantee.

 
18.5  
Issuer' rights unaffected.  Nothing in this Clause 18 shall exclude or limit any
right which the Issuer may have (whether under the law of any country, an
international convention or otherwise) with regard to the bringing of
proceedings, the service of process, the recognition or enforcement of a
judgment or any similar or related matter in any jurisdiction.

 
18.6  
Meaning of “proceedings”.  In this Clause 18, “proceedings” means proceedings of
any kind, including an application for a provisional or protective measure.

 
THIS GUARANTEE has been executed and delivered as a deed on the date stated at
the beginning of this Guarantee.

 26333216 v2
 
 

--------------------------------------------------------------------------------

 

EXECUTION PAGE
 






GUARANTOR
               
SIGNED and DELIVERED as a DEED
)
 
by: Christophil B. Costas
)
/s/ Christophil B. Costas
acting as lawfully appointed attorney of
)
 
TBS INTERNATIONAL PUBLIC
)
 
LIMITED COMPANY
)
 
in the presence of: Lorraine Brown
)
/s/ Lorraine Brown
                                   
SECURITY TRUSTEE
               
SIGNED by Graham Richard Locker
)
/s/ Graham Richard Locker
for and on behalf of
)
 
THE ROYAL BANK OF SCOTLAND plc
)
 
in the presence of: C.L. Patrick
)
/s/ C L Patrick



